14‐2667 
        United States v. Braan 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 8th day of June, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     DENNY CHIN, 
                                  Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                         No. 14‐2667 
         
        MACEO BRAAN, AKA TEEFUS,                        
               
                                  Defendant ‐ Appellant.*   
        ____________________________________________  
         



        *
            The Clerk of Court is respectfully requested to amend the caption as set forth above.
FOR APPELLANT:               MARK B. GOMBINER (Colleen P. Cassidy, on the brief), 
                             Federal Defenders of New York, Inc., New York, NY. 
  
 FOR APPELLEE:          JAMES P. LOONAM, Assistant United States Attorney 
                        (Susan Corkery, Assistant United States Attorney, on the 
                        brief), for Kelly T. Currie, Acting United States Attorney 
                        for the Eastern District of New York, Brooklyn, NY.          
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 
New York (Townes, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment and sentence of the district 

court be and hereby are AFFIRMED.   

       Defendant‐Appellant Maceo Braan appeals from the district court’s 

finding of good cause to allow the introduction of otherwise inadmissible 

hearsay evidence at Braan’s violation of supervised release hearing.1  Revocation 

proceedings must afford the accused the “minimum requirements of due 

process.”  Morrissey v. Brewer, 408 U.S. 471, 489 (1972).  If the Government 

requests admission of a hearsay statement that does not fall within one of the 

established hearsay exceptions, Federal Rule of Criminal Procedure 32.1(b)(2)(C) 



1 “We review de novo the district court’s determination that [the defendant’s] due 
process rights were not violated . . . .”  United States v. Ramos, 401 F.3d 111, 115 (2d Cir. 
2005).  We also review its “balancing of the Rule 32.1 factors for abuse of discretion.”  
United States v. Williams, 443 F.3d 35, 46 (2d Cir. 2006).   


                                               2
“requires the court to determine whether good cause exists to deny the 

defendant the opportunity to confront the adverse witness.”  United States v. 

Williams, 443 F.3d 35, 45 (2d Cir. 2006).  “In making that determination, the court 

must balance, on the one hand, the defendant’s interest in confronting the 

declarant[] against, on the other hand, the government’s reasons for not 

producing the witness and the reliability of the proffered hearsay.”  Id.   

      Here, the court acknowledged that Braan had a strong interest in cross‐

examining the hearsay declarant.  However, the court’s finding of good cause is 

supported by the record as a whole.  The hearsay evidence was reliable because 

it was corroborated by a video that the district court found showed Braan 

engaging in a cocaine sale, as well as the location of Braan’s home, the testifying 

officer’s observation of Braan’s tattoos, and Braan’s history of participation in 

drug trafficking, as evinced by his underlying conviction.  See United States v. 

Carthen, 681 F.3d 94, 100‐01 (2d Cir. 2012).  Our review of the entire record does 

not reveal an abuse of discretion. 

 

 




                                          3
     For the reasons stated above, the judgment and sentence of the district 

court are AFFIRMED.  

                         

                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 




                                       4